Case 12-60863-jrs    Doc 116   Filed 03/01/21 Entered 03/01/21 09:21:35     Desc Main
                               Document     Page 1 of 5



                     UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN RE:                                          )     CHAPTER 7
                                                )
BETHANN ROBINSON,                               )     CASE NO. 12-60863-JRS
                                                )
DEBTOR.                                         )

                               MOTION TO REOPEN

       COMES NOW Nancy J. Gargula, United States Trustee for Region 21, and,

pursuant to Bankruptcy Code section 350(b) and Federal Rule of Bankruptcy Procedure

5010, moves the Court to reopen this case. In support of this motion, the United States

Trustee shows as follows.

                                           1.

       Bethann Robinson commenced this case on April 27, 2012, by filing a petition for

relief under chapter 13.

                                           2.

      On March 5, 2014, Ms. Robinson’s case was converted from chapter 13 to chapter

7.

                                           3.

       Neil C. Gordon was appointed and served as chapter 7 trustee.

                                           4.

       On March 5, 2014, Mr. Gordon held and concluded the section 341 meeting.

                                          5.

       On April 22, 2016, Mr. Gordon filed a Motion to Reserve Asset upon Closing of
Case 12-60863-jrs     Doc 116     Filed 03/01/21 Entered 03/01/21 09:21:35        Desc Main
                                  Document     Page 2 of 5



the Case, in order to reserve the rights to a one forth (1/4) future interest in 1111 Ludwick

Way, Lawrenceville, Gwinnett County, Georgia, 30046 (“Real Property”).

                                               6.

        On February 3, 2017 the Court issued a Consent Order approving Mr. Gordon’s

motion, which authorized that the Real Property shall not be abandoned when Ms.

Robinson’s case closes and shall remain property of Ms. Robinson’s Estate.

                                               7.

        On April 19, 2017, Mr. Gordon filed a report of no distribution based on the

information known to him at that time.

                                               8.

        On August 2, 2017, the Court granted a discharge to the debtor and closed the

case.

                                                9.

        Mr. Gordon recently notified the United States Trustee that Ms. Robinson and her

siblings have inherited and plan to sell the Real Property.

                                              10.

        Bankruptcy Code section 350 authorizes the Court to reopen a case to administer

assets, to accord relief to the debtor, or for other cause.

                                              11.

        It appears the Real Property would be property of the estate and that

administration of the asset might result in a meaningful distribution to unsecured

creditors.
Case 12-60863-jrs      Doc 116    Filed 03/01/21 Entered 03/01/21 09:21:35        Desc Main
                                  Document     Page 3 of 5



                                             12.

       Federal Rule of Bankruptcy Procedure 5010 provides that a case may be reopened

on motion of the debtor or other party in interest. The United States Trustee is a party in

interest and has standing to raise, appear, and be heard on any issue in any case. 11

U.S.C. § 307.

                                             13.

       The United States Trustee requests the Court reopen the case and direct the United

State Trustee to appoint a trustee who can investigate and, if appropriate, administer

assets that are property of the estate.

                                             14.

        Pursuant to the Bankruptcy Court Miscellaneous Fee Schedule, effective

September 1, 2018, the United States Trustee should not be charged with the fee for

reopening this case.

       WHEREFORE, the United States Trustee moves the Court reopen this case and

direct the United States Trustee to appoint a chapter 7 trustee.

       DATED: March 1, 2021          NANCY J. GARGULA
                                     UNITED STATES TRUSTEE, REGION 21
                                     /s/ Shawna Staton
                                     Shawna Staton
                                     Georgia Bar No. 640220
                                     United States Department of Justice
                                     Office of the United States Trustee
                                     Suite 362, Richard B. Russell Building
                                     75 Ted Turner Drive, S.W.
                                     Atlanta, Georgia 30303
                                     Phone: 404-331-4437
                                     Email: Shawna.P.Staton@usdoj.gov
Case 12-60863-jrs     Doc 116    Filed 03/01/21 Entered 03/01/21 09:21:35          Desc Main
                                 Document     Page 4 of 5



                            CERTIFICATE OF SERVICE
                    NEF service pursuant to General Order 25-2018


        This is to certify that on March 1, 2021, I have electronically filed the foregoing
 Motion to Reopen using the Bankruptcy Court’s Electronic Case Filing program, which
 sends a notice of this document and an accompanying link to this document to the
 following parties who have appeared in this case under the Bankruptcy Court’s
 Electronic Case Filing program:
 Patti H. Bass on behalf of Creditor Capital One, N.A.
 ecf@bass-associates.com

 Curtis Lee Chronister, Jr. on behalf of Debtor BethAnn Robinson
 curtis@chronisterlawfirm.net, info@chronisterlawfirm.net

 Adam M. Goodman on behalf of Trustee Adam M. Goodman
 cdsummary@13trusteeatlanta.com;cdbackup@13trusteeatlanta.com

 Neil C. Gordon
 angela.ford@agg.com, carol.stewart@agg.com;ecf.alert+Gordon@titlexi.com

 Neil C. Gordon on behalf of Trustee Neil C. Gordon
 angela.ford@agg.com, carol.stewart@agg.com

 Neil C. Gordon on behalf of Trustee Neil C. Gordon
 angela.ford@agg.com, carol.stewart@agg.com;ecf.alert+Gordon@titlexi.com

 Richard B. Maner on behalf of Creditor USAA Federal Savings Bank
 rmaner@rbmlegal.com

 Philip L. Rubin on behalf of Creditor USAA Federal Savings Bank
 prubin@lrglaw.com

 Daniel R. Saeger on behalf of Debtor BethAnn Robinson
 thegeorgialawfirm@gmail.com;dan@whitfieldcountylaw.com


       This is to further certify that on this date I caused the foregoing Motion to
Reopen to be served upon the parties listed below by causing a copy of the same to be
mailed to the following through the United States Mail bearing sufficient postage
thereon:
Case 12-60863-jrs   Doc 116   Filed 03/01/21 Entered 03/01/21 09:21:35   Desc Main
                              Document     Page 5 of 5



      Bethann Robinson
      508 Bradford Town Court
      Loganville, GA 30052

      Rob Rickman
      Rickman & Associates, PC
      1755 North Brown Road, Suite 200
      Lawrenceville, Georgia 30043

      Date: March 1, 2021.
                                            /s/ Shawna Staton
